MEMORANDUM **
Eric Petersen appeals pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction his action challenging a final administrative judgment by the Department of Labor (“Department”) concerning his worker’s compensation claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Staacke v. U.S. Sec’y of Labor, 841 F.2d 278, 280 n. 1 (9th Cir.1988), and we affirm.
The district court properly dismissed the action because the Federal Employees’ Compensation Act (“FECA”), 5 U.S.C. § 8101 et seq., provides an exclusive and comprehensive program of workers’ compensation for government employees injured in work-related accidents, see Lance v. United States, 70 F.3d 1093, 1095 (9th Cir.1995) (per curiam), and district courts have no jurisdiction to review final judgments in FECA matters rendered by the Department, see Staacke, 841 F.2d at 281.
Petersen’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.